DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art is U.S. Pre-grant Publication 2021/0096668 to Kwon et al. cited in previous Office action (herein Kwon) and U.S. Pre-grant Publication 2021/0223879 to Xu et al. cited in previous Office action (herein Xu).  Kwon teaches a touch panel assembly (abstract) comprising a touch sensor layer 100 (paragraph 0044 and Fig 2), a flexible circuit board 160 on a first surface of touch sensor layer 100 (paragraph 0044 and Fig 2), a supporting structure 170, an optical layer 150 that can be a polarizing plate (paragraph 0055 and Fig 2) disposed on the same surface of touch sensor layer 100 as flexible circuit board 160 (paragraph 0056 and Fig 2), and a second adhesive layer 70 on the bottom surface of touch sensor layer 100 (paragraph 0078 and Fig 2).  Kwon teaches that a display panel 200 is situated under the touch panel assembly (paragraph 0125 and Fig 6).  However, Kwon teaches that a gap between the polarizing plate and the flexible circuit board is required to form a bending area (paragraph 0032).  Therefore, the claimed configuration of the first colloid is not found in Kwon.
Xu teaches a display (abstract) including a touch layer 30 (paragraph 0037 and Fig 1), flexible circuit board 10 (paragraph 0037 and Fig 1), a polarizer 50 disposed on the same side of the touch layer 30 as the flexible circuit board 10 (paragraph 0050 and Fig 1).  Xu teaches that first sealant 101 is disposed on the surface of touch layer 30 having polarizer 50 and flexible circuit board 10 (paragraph 0046 and Fig 1).  Xu also teaches that second sealant 102 is disposed on a bottom side of the flexible circuit board 10 and can partially cover touch layer 30 (paragraph 0047 and Fig 1).  However, Xu does not teach that the second sealant 102 is in contact with the second side of the touch layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783